Motions to Withdraw Granted; Affirmed and Memorandum Opinion filed July 26,
2012.




                                         In The

                      Fourteenth Court of Appeals
                                 NO. 14-12-00073-CR
                                 NO. 14-12-00074-CR



        JEREMIAH JAMAR DAVIS A/K/A JEREMIAH DAVIS, Appellant
                                           V.
                          THE STATE OF TEXAS, Appellee

                      On Appeal from the 252nd District Court
                               Jefferson County, Texas
                     Trial Court Cause Nos. 11-11873 & 11-11874


                        MEMORANDUM OPINION

      Appellant entered a plea of guilty to evading arrest or detention with the use of a
vehicle in cause number 11-11873. He also entered a plea of guilty to unauthorized use
of a motor vehicle in cause number 11-11874. On August 15, 2011, the trial court
sentenced appellant to confinement for two years in the State Jail Division of the Texas
Department of Criminal Justice in each case, with the sentences probated for five years.

      The State subsequently filed a motion to revoke, and an amended motion to
revoke, appellant’s probation in both cases, alleging five violations of the conditions of
appellant’s community supervision. Appellant entered a plea of true to two counts in the
motions, but he pleaded not true to the fifth count. After a hearing on January 17, 2012,
the trial court found the evidence sufficient to support three allegations in the motions to
revoke. On January 17, 2012, the trial court signed a judgment in each case revoking
appellant’s community supervision and sentencing him to confinement for two years in
the State Jail Division of the Texas Department of Criminal Justice in each case, with the
sentences to be served concurrently. Appellant filed a timely notice of appeal.

       Appellant’s appointed counsel filed a brief in each case in which he concludes that
the appeals are wholly frivolous and without merit. The briefs meet the requirements of
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional
evaluation of the records and demonstrating why there are no arguable grounds to be
advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

       Copies of counsel’s briefs were delivered to appellant. Counsel also provided
appellant with copies of the records and advised appellant of his right to file a pro se
response. See Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this
date, more than sixty days have passed and no pro se response has been filed.

       We have carefully reviewed the records and counsel’s briefs and agree the appeals
are wholly frivolous and without merit. Further, we find no reversible error in the
records. We are not to address the merits of each claim raised in an Anders brief or a pro
se response when we have determined there are no arguable grounds for review. See
Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

       Accordingly, the judgments of the trial court are affirmed.



                                      PER CURIAM



Panel consists of Justices Boyce, Christopher, and Jamison.

Do Not Publish — Tex. R. App. P. 47.2(b).


                                             2